[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff brings this action to foreclose a mechanics lien on the property of the defendant, Waterwheels Associates, a limited partnership. The lien is on property of Waterwheels located in Waterbury, Connecticut, which consists of a six story brick and wood building which was renovated from factory use. (Exhibit #8)
The plaintiff withdrew any claim that its lien is prior to CT Page 5591 the mortgage of Bank of Boston on the property. The parties also agreed to an oral amendment of the complaint substituting for the individual defendant OMNI SOLO ASSOCIATES, INC. as a defendant.
The plaintiff, an experienced sandblaster, entered into a contract with the defendant OMNI SOLO ASSOCIATES, INC., the general contractor accomplishing the renovation of the building for the defendant owners. The contract [Exhibit #1] dated August 20, 1987 provided for the plaintiff to perform certain sandblasting work "in a workman-like manner" for $69,000.
The plaintiff commenced the project before the contract date and completed his work under the contract by December 10, 1987. The plaintiff filed a timely mechanics lien on February 29, 1991.
The plaintiff was paid $26,000 in October of 1987, but nothing further on the project. The plaintiff made numerous efforts to collect his account, including correspondence in January and May, 1988 (Exhibits #2 and 3). Subsequent to his May 10, 1988 demand, plaintiff received from the defendant general contractor a document complaining of his performance (Exhibit #4). The plaintiff received no complaints about his work before May, 1988. Plaintiff maintains that all work was done properly and that 70% of the work was personally supervised by plaintiff.
The work involved a ratio of 75% wood to 25% brick in terms of material to be sandblasted.
The defendant offered expert testimony that the wood sandblasting was poorly performed, and caused damage to the appearance of the wood. The defendant's expert, a friend of a partner in Waterwheels, examined the property in March or April, 1991.
The plaintiff offered photographs of a portion of his work on the property (Exhibits 9, 19, 11 and 12) and demonstrated that he had used the appropriate sand and equipment. (Exhibits 5, 6 and 7).
The court finds that the plaintiff performed the work on the project in a workman-like manner.
The court enters judgment for the plaintiffs for the full amount of his lien. A strict foreclosure of plaintiff's lien is ordered with law days commencing September 16, 1991.
McWEENY, JUDGE